IN THE SUPREME COURT OF THE STATE OF NEVADA


CAROLINE JENSEN,                                           No. 82929
                           Appellant,
                     VS.
SHANE JENSEN,                                                      FILED
                           Respondent.
                                                                   DEC 2 2 2021
                                                                  ELIZABETH A. BROWN
                                                                CLERK OF SUPREME COURT
                                                               BY
                                                                     DEPUry CLEM
                       ORDER DISMISSING APPEAL

             The parties have filed a stipulation to dismiss this appeal.
However, the stipulation is not signed by counsel of record for respondent.
See NRAP 25(a)(5) (requiring that lain documents submitted to the court
for filing by a represented party.. . . include the original signature of at least
1 attorney of record who is an active member of the bar of this state). This
court treats the stipulation as a motion to voluntarily dismiss this appeal
and grants the motion. This appeal is dismissed. NRAP 42(b). The parties
shall bear their own costs and fees.
             It is so ORDERED.




                                                                     , C.J.



cc:   Hon. Mary D. Perry, District Judge, Family Court Division
      Ara H. Shirinian, Settlement Judge
      Vaccarino Law Office
      Pecos Law Group
      Eighth District Court Clerk




                                                                              - 3 6.L1 73